      Debtors may request to receive Court notices and orders by email instead of U.S. mail. Sign Up at www.canb.uscourts.gov
Information to identify the case:
Debtor 1               Haaris Ali Khan                                                           Social Security number or ITIN            xxx−xx−2562
                       First Name   Middle Name     Last Name                                    EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                         Social Security number or ITIN _ _ _ _
                       First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                                 EIN     _ _−_ _ _ _ _ _ _
United States Bankruptcy Court             California Northern Bankruptcy Court
                                                                                                 Date case filed for chapter 7 3/17/20
Case number:          20−40607 WJL 7


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                     12/15


For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about the meeting of creditors
and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a deficiency, repossess
property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or otherwise. Creditors who
violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days
or not exist at all, although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who want to have a particular
debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within the deadlines specified in this notice. (See line 9
for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification Numbers, which may
appear on a version of this notice. However, the full numbers must not appear on any document filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of a Social Security or
Individual Taxpayer Identification Number in any document, including attachments, that you file with the court.

                                                  About Debtor 1:                                              About Debtor 2:

 1.     Debtor's full name                        Haaris Ali Khan

 2.     All other names used in the
        last 8 years

 3.    Address                                 5239 Mohican way
                                               Antioch, CA 94531

 4.    Debtor's attorney                       Colby Dean LaVelle II                                           Contact phone (415) 844−0655
                                               LaVelle Law Offices
       Name and address                        505 14th Street
                                               Suite 900
                                               Oakland, CA 94612

 5.    Bankruptcy trustee                      Marlene G. Weinstein                                            Contact phone (925) 482−8982
                                               1511 Sycamore Ave. #M−259                                       Email: mgwtrustee@mgwtrustee.com
       Name and address                        Hercules, CA 94547

 6.        Bankruptcy clerk's office                            1300 Clay Street, Suite 300                    Hours open: 9:00 am to 4:30 pm,
                                                                Oakland, CA 94612                              Monday − Friday
           Documents in this case may be filed at this
           address. You may inspect all records filed in                                                       Contact phone: 510−879−3600
           this case at this office or online at
           www.pacer.gov.
                                                                                                               Date: 3/18/20
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1




        Case: 20-40607                 Doc# 5           Filed: 03/18/20            Entered: 03/18/20 10:27:19                       Page 1 of 2
Debtor Haaris Ali Khan                                                                                                  Case number 20−40607 WJL 7


7. Meeting of creditors                                     April 21, 2020 at 09:30 AM                                          Location:

    Debtors must attend the meeting to be questioned        The meeting may be continued or                                     Office of the U.S.
    under oath. In a joint case, both spouses must          adjourned to a later date. If so, the date                          Trustee, 1301 Clay St.
    attend. Creditors may attend, but are not required to
    do so.                                                  will be on the court docket.                                        Room 1300N, Oakland,
                                                                                                                                CA 94612
    Important Notice to Individual Debtors: The United States Trustee requires all debtors who are individuals to provide government−issued
    photo identification and proof of social security number to the trustee at the meeting of creditors. If a debtor fails to appear, your case may be
    dismissed without further notice.


8. Presumption of abuse                                     The presumption of abuse does not arise.

    If the presumption of abuse arises, you may have
    the right to file a motion to dismiss the case under
    11 U.S.C. § 707(b). Debtors may rebut the
    presumption by showing special circumstances.


9. Deadlines                                                File by the deadline to object to                    Filing
                                                            discharge or to challenge whether                    deadline:
    The bankruptcy clerk's office must receive these        certain debts are dischargeable:                     6/22/20
    documents and any required filing fee by the
    following deadlines.
                                                            You must file a complaint:

                                                            • if you assert that the debtor is not entitled to
                                                              receive a discharge of any debts under any
                                                              of the subdivisions of 11 U.S.C. § 727(a)(2)
                                                              through (7),
                                                              or
                                                            • if you want to have a debt excepted from
                                                              discharge under 11 U.S.C § 523(a)(2), (4),
                                                              or (6).
                                                            You must file a motion:
                                                            • if you assert that the discharge should be
                                                              denied under § 727(a)(8) or (9).


                                                            Deadline to object to exemptions:                                   Filing deadline: 30 days
                                                            The law permits debtors to keep certain                             after the conclusion of the
                                                            property as exempt. If you believe that the law                     meeting of creditors
                                                            does not authorize an exemption claimed, you
                                                            may file an objection.


10. Proof of claim                                          No property appears to be available to pay creditors. Therefore, please do not
                                                            file a proof of claim now. If it later appears that assets are available to pay
    Please do not file a proof of claim unless you          creditors, the clerk will send you another notice telling you that you may file a
    receive a notice to do so.                              proof of claim and stating the deadline.

11. Creditors with a foreign address                        If you are a creditor receiving a notice mailed to a foreign address, you may file
                                                            a motion asking the court to extend the deadlines in this notice. Consult an
                                                            attorney familiar with United States bankruptcy law if you have any questions
                                                            about your rights in this case.

12. Exempt property                                         The law allows debtors to keep certain property as exempt. Fully exempt
                                                            property will not be sold and distributed to creditors. Debtors must file a list of
                                                            property claimed as exempt. You may inspect that list at the bankruptcy clerk's
                                                            office or online at www.pacer.gov. If you believe that the law does not authorize
                                                            an exemption that the debtors claim, you may file an objection. The bankruptcy
                                                            clerk's office must receive the objection by the deadline to object to exemptions
                                                            in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                  page 2




        Case: 20-40607                 Doc# 5          Filed: 03/18/20              Entered: 03/18/20 10:27:19                      Page 2 of 2
